804 F.2d 612
Mary BROWN, et al., Plaintiffs-Appellants,v.HOUSING AUTHORITY OF the CITY OF Mc RAE, GEORGIA, et al.,Defendants-Appellees.
No. 85-8186.
United States Court of Appeals,Eleventh Circuit.
Oct. 27, 1986.

Howard Sokol, Macon, Ga., M. Ayers Gardner, Atlanta, Ga., for plaintiffs-appellants.
R. William Buzell, II, Macon, Ga., Lawrence B. Lee, Savannah, Ga., Edwin B. Brading, Dept. of Housing & Urban Dev., Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Georgia.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 25, 1986, 11th Cir., 1986, 784 F.2d 1533)
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges*.
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc without oral argument.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Elbert P. Tuttle has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)